755 N.W.2d 179 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Earl Levi DIXON, Jr., Defendant-Appellant.
Docket No. 135919. COA No. 282134.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the January 7, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for expedited consideration as on leave granted in light of People v. Muttscheler, 481 Mich. 372, 750 N.W.2d 159 (2008).